PER CURIAM.
Wanas Walls appeals an order rendered by the circuit court, which summarily denied his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. At the time the trial court ruled on this motion, Walls had a final appeal pending in this court. The circuit court therefore lacked jurisdiction to enter the order. Its order is properly deemed a nullity. See Leonard v. State, 835 So.2d 1210 (Fla. 4th DCA), review denied, 845 So.2d 891 (Fla.2003).
Accordingly, we vacate the circuit court’s order of April 15, 2003. On remand, we direct the circuit court to either dismiss the motion with leave to refile or stay proceedings on the motion pending resolution of appellant’s direct appeal and, thereafter, enter a new ruling on the motion. See Leonard; Perez v. State, 834 So.2d 882 (Fla. 4th DCA 2002)(en banc).
STEVENSON, GROSS and MAY, JJ., concur.